DETAILED ACTION
Response to Amendment
The amendment filed 09/06/2022 has been entered.
Claims 1-30 are pending.

Information Disclosure Statement
Examiner’s objection to the IDS filed 04/05/2022 regarding the excessive IDS is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wigh (US 20200256967 A1).
Regarding claim 1, Wigh teaches a transducer assembly comprising[Fig 12, 13, 14A,B, 15; Abstract]:
a housing mountable to a watercraft that can travel on the body of water[Fig 12, 13, 14A,B, 15; Abstract];
a first array of a plurality of first transducer elements mounted within the housing and oriented with a first emitting face in a first facing direction, [Fig 12, 14A has transducers as described]
wherein the first emitting face defines a width and a length, wherein the length of the first emitting face is greater than the width of the first emitting face,and wherein the length of the first emitting face extends in a first plane,[Transducers #12a-c in fig 12]
wherein each of the plurality of first transducer elements defines a length and a width, wherein the length of each of the plurality of first transducer elements is greater than the width of each of the plurality of first transducer elements, wherein the length of each of the plurality of first transducer elements is perpendicular to the length of the first emitting face,[Fig 12, 14A has transducers as described]
wherein the plurality of first transducer elements are configured to transmit one or more first sonar beams into the underwater environment, and [0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of first transducer elements are configured to operate at a fixed phase shift and vary in frequency soas to beamform multiple first sonar return beams among a first range of angles in the first plane and a second range of angles in the first plane, wherein the first range of angles is symmetrical to the second range of angles with respect to the first facing direction, and wherein a first gap of a third range of angles in the first plane separates the first range of angles and the second range of angles;[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
a second array of a plurality of second transducer elements mounted within the housing and oriented with a second emitting face in a second facing direction, wherein the second facing direction is different than the first facing direction, [Transducers #12a-c in fig 12]
wherein the second emitting face defines a width and a length, wherein the length of the second emitting face is greater than the width of the second emitting face, and wherein the length of the second emitting face extends in a second plane that is parallel to the first plane,[Fig 12, 14A has transducers as described]
wherein each of the plurality of second transducer elements defines a length and a width, wherein the length of each of the plurality of second transducer elements is greater than the width of each of the plurality of second transducer elements, wherein the length of each of the plurality of second transducer elements is perpendicular to the length of the second emitting face, [Fig 12, 14A has transducers as described]
wherein the plurality of second transducer elements are configured to transmit one or more second sonar beams into the underwater environment, [0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of second transducer elements are configured to operate ata fixed phase shift and vary in frequency so as to beamform multiple second sonar return beams among a fourth range of angles in the second plane and a fifth range of angles in the second plane, wherein the fourth range of angles is symmetrical to the fifth range of angles with respect to the second facing direction, and wherein a second gap of a sixth range of angles in the second plane separates the fourth range of angles and the fifth range of angles, and [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that second sonar return beams corresponding to at least one of the fourth range of angles or the fifth range of angles extend within the first gap of the third range of angles from the first array; and [Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
a third array of a plurality of third transducer elements mounted within the housing and oriented with a third emitting face in a third facing direction, wherein the third facing direction is different than the first facing direction and the second facing direction, [Transducers #12a-c in fig 12]
wherein the third emitting face defines a width and a length, wherein the length of the third emitting face is greater than the width of the third emitting face, and wherein the length of the third emitting face extends in a third plane that is parallel to the first plane, [Fig 12, 14A has transducers as described]
wherein each of the plurality of third transducer elements defines a length and a width, wherein the length of each of the plurality of third transducer elements is greater than the width of each of the plurality of third transducer elements, wherein the length of each of the plurality of third transducer elements is perpendicular to the length of the third emitting face,[ Fig 12, 14A has transducers as described]
wherein the plurality of third transducer elements are configured to transmit one or more third sonar beams into the underwater environment, [0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of third transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple third sonar return beams among a seventh range of angles in the third plane and an eighth range of angles in the third plane, wherein the seventh range of angles is symmetrical to the eighth range of angles with respect to the third facing direction, and wherein a third gap of a ninth range of angles in the third plane separates the seventh range of angles and the eighth range of angles, and [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the third emitting face of the third array is oriented with respect to the first emitting face of the first array such that the third sonar return beams corresponding to at least one of the seventh range of angles or the eighth range of angles extends within the first gap of the third range of angles from the first array[Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap];
wherein the first array and the third array are mounted within the housing in an X configuration and the second array is mounted within the housing in an offset position from a center of the X configuration;[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration]
and a sonar signal processor configured to: operate the first array to cause the plurality of first transducer elements to transmit the one or more first sonar beams into the underwater environment;[#26 in Fig 2 is a processing element; Fig 3 has transmission of sonar underwater]
receive first sonar return data from the plurality of first transducer elements of the first array;[ Abstract]
filter the first sonar return data based on frequency to form first beamformed sonar return data corresponding to the multiple first sonar return beams; [0076, 0085 has processing based parameters such as frequency]
operate the second array to cause the plurality of second transducer elements to transmit the one or more second sonar beams into the underwater environment;[#26 in Fig 2 is a processing element; Fig 3 has transmission of sonar underwater]
receive second sonar return data from the plurality of second transducer elements of the second array;[Abstract]
filter the second sonar return data based on frequency to form second beamformed sonar return data corresponding to the multiple second sonar return beams;[0076, 0085 has processing based parameters such as frequency]
operate the third array to cause the plurality of third transducer elements to transmit the one or more third sonar beams into the underwater environment;[#26 in Fig 2 is a processing element; Fig 3 has transmission of sonar underwater]
receive third sonar return data from the plurality of third transducer elements of the third array;[ Abstract]
filter the third sonar return data based on frequency to form third beamformed sonar return data corresponding to the multiple third sonar return beams;[0076, 0085 has processing based parameters such as frequency]
and generate a sonar image of the underwater environment based on the first beamformed sonar return data, the second beamformed sonar return data, and the third beamformed sonar return data.[Figs 6-8]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claim 11, Wigh teaches a transducer assembly comprising[Fig 12, 13, 14A,B, 15; Abstract]:
A housing mountable to a watercraft [Fig 12, 13, 14A,B, 15; Abstract];
a first array of a plurality of first transducer elements mounted within the housing and oriented with a first emitting face in a first facing direction, [Fig 12, 14A has transducers as described]
wherein the first emitting face defines a width and a length, wherein the length of the first emitting face is greater than the width of the first emitting face,and wherein the length of the first emitting face extends in a first plane,[Transducers #12a-c in fig 12]
wherein each of the plurality of first transducer elements defines a length and a width, wherein the length of each of the plurality of first transducer elements is greater than the width of each of the plurality of first transducer elements, wherein the length of each of the plurality of first transducer elements is perpendicular to the length of the first emitting face,[Fig 12, 14A has transducers as described]
wherein the plurality of first transducer elements are configured to transmit one or more first sonar beams into the underwater environment relative to the watercraft, and (0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of first transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple first sonar return beams among a first range of angles in the first plane and a second range of angles in the first plane, wherein the first range of angles is symmetrical to the second range of angles with respect to the first facing direction, and wherein a first gap of a third range of angles in the first plane separates the first range of angles and the second range of angles;[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
a second array of a plurality of second transducer elements mounted within the housing and oriented with a second emitting face in a second facing direction, wherein the second facing direction is different than the first facing direction, [Transducers #12a-c in fig 12]
wherein the second emitting face defines a width and a length, wherein the length of the second emitting face is greater than the width of the second emitting face, and wherein the length of the second emitting face extends in a second plane that is parallel to the first plane,[Fig 12, 14A has transducers as described]
wherein each of the plurality of second transducer elements defines a length and a width, wherein the length of each of the plurality of second transducer elements is greater than the width of each of the plurality of second transducer elements, wherein the length of each of the plurality of second transducer elements is perpendicular to the length of the second emitting face, [Fig 12, 14A has transducers as described]
wherein the plurality of second transducer elements are configured to transmit one or more second sonar beams into the underwater environment, [0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of second transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple second sonar return beams among a fourth range of angles in the second plane and a fifth range of angles in the second plane, wherein the fourth range of angles is symmetrical to the fifth range of angles with respect to the second facing direction, and wherein a second gap of a sixth range of angles in the second plane separates the fourth range of angles and the fifth range of angles, and [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that second sonar return beams corresponding to at least one of the fourth range of angles or the fifth range of angles extend within the first gap of the third range of angles from the first array; and [Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
a third array of a plurality of third transducer elements mounted within the housing and oriented with a third emitting face in a third facing direction, wherein the third facing direction is different than the first facing direction and the second facing direction, [Transducers #12a-c in fig 12]
wherein the third emitting face defines a width and a length, wherein the length of the third emitting face is greater than the width of the third emitting face, and wherein the length of the third emitting face extends in a third plane that is parallel to the first plane, [Fig 12, 14A has transducers as described]
wherein each of the plurality of third transducer elements defines a length and a width, wherein the length of each of the plurality of third transducer elements is greater than the width of each of the plurality of third transducer elements, wherein the length of each of the plurality of third transducer elements is perpendicular to the length of the third emitting face,[ Fig 12, 14A has transducers as described]
wherein the plurality of third transducer elements are configured to transmit one or more third sonar beams into the underwater environment, [0106; Fig 14A has transmission of beams from each transducer]
wherein each of the plurality of third transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple third sonar return beams among a seventh range of angles in the third plane and an eighth range of angles in the third plane, wherein the seventh range of angles is symmetrical to the eighth range of angles with respect to the third facing direction, and wherein a third gap of a ninth range of angles in the third plane separates the seventh range of angles and the eighth range of angles, and [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the third emitting face of the third array is oriented with respect to the first emitting face of the first array such that the third sonar return beams corresponding to at least one of the seventh range of angles or the eighth range of angles extends within the first gap of the third range of angles from the first array[Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap];
wherein the first array and the third array are mounted within the housing in an X configuration and the second array is mounted within the housing in an offset position from a center of the X configuration;[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claim 21, Wigh teaches a transducer assembly comprising[Fig 12, 13, 14A,B, 15; Abstract]:
a housing mountable to a watercraft wherein the housing defines a top and a bottom[Fig 12, 13, 14A,B, 15; Abstract];
a first array of a plurality of first transducer elements mounted within the housing and oriented with a first emitting face in a first facing direction, [Fig 12, 14A has transducers as described]
wherein the first array of transducer elements is configured to receive first sonar returns from the underwater environment relative to the watercraft, [Abstract]
wherein, using beamforming, the first sonar returns are formed into multiple first sonar return beams between a first range of angles in a first plane and a second range of angles in the first plane, wherein the first range of angles is symmetrical to the second range of angles with respect to the first facing direction, and wherein a first gap of a third range of angles in the first plane separates the first range of angles and the second range of angles;[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
a second array of transducer elements mounted within the housing and oriented with a second emitting face in a second facing direction, wherein the second facing direction is different than the first facing direction, [Fig 12, 14A has transducers as described]
wherein the second array of transducer elements is configured to receive second sonar returns from the underwater environment,[Abstract]
wherein, using beamforming, the second sonar returns are formed into multiple second sonar return beams between a fourth range of angles in a second plane and a fifth range of angles in the second plane, wherein the fourth range of angles is symmetrical to the fifth range of angles with respect to the second facing direction, and wherein a second gap of a sixth range of angles in the second plane separates the fourth range of angles and the fifth range of angles, [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that second sonar return beams corresponding to at least one of the fourth range of angles or the fifth range of angles extend within the first gap of the third range of angles from the first array; [Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
and a third array of transducer elements mounted within the housing and oriented with a third emitting face in a third facing direction, [Fig 12, 14A has transducers as described]
wherein the third facing direction is different than the first facing direction and the second facing direction, Fig 12, 14A has transducers as described]
wherein the third array of transducer elements is configured to receive third sonar returns from the underwater environment,[abstract]
wherein, using beamforming, the third sonar returns are formed into multiple third sonar return beams between a seventh range of angles in a third plane and an eighth range of angles in the third plane, wherein the seventh range of angles is symmetrical to the eighth range of angles with respect to the third facing direction, and wherein a third gap of a ninth range of angles in the third plane separates the seventh range of angles and the eighth range of angles, [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the third emitting face of the third array is oriented with respect to the first emitting face of the first array such that the third sonar return beams corresponding to at least one of the seventh range of angles or the eighth range of angles extends within the first gap of the third range of angles from the first array;[ Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
wherein the first array is mounted within the housing with a first end positioned proximate the top of the housing and a second end positioned proximate the bottom of the housing and the third array is mounted within the housing with a first end positioned proximate the bottom of the housing and a second end positioned proximate the top of the housing such that the first array and the third array form an X shape within the housing, wherein the second array is mounted within the housing below a center of the X shape, wherein the second array comprises a first end and a second end positioned proximate the bottom of the housing[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration];
and a sonar signal processor configured to[;[#26 in Fig 2 is a processing element; Fig 3 has transmission of sonar underwater]:
receive first sonar return data from the plurality of first transducer elements of the first array;[ Abstract]
filter the first sonar return data based on frequency to form first beamformed sonar return data corresponding to the multiple first sonar return beams; [0076, 0085 has processing based parameters such as frequency]
receive second sonar return data from the plurality of second transducer elements of the second array;[ Abstract]
filter the second sonar return data based on frequency to form second beamformed sonar return data corresponding to the multiple second sonar return beams;[0076, 0085 has processing based parameters such as frequency]
receive third sonar return data from the plurality of third transducer elements of the third array;[ Abstract]
filter the third sonar return data based on frequency to form third beamformed sonar return data corresponding to the multiple third sonar return beams;[0076, 0085 has processing based parameters such as frequency]
and generate a sonar image of the underwater environment based on the first beamformed sonar return data, the second beamformed sonar return data, and the third beamformed sonar return data.[Figs 6-8]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claim 26, Wigh teaches a transducer assembly comprising[Fig 12, 13, 14A,B, 15; Abstract]:
a housing mountable to a watercraft wherein the housing defines a top and a bottom[Fig 12, 13, 14A,B, 15; Abstract];
a first array of a plurality of first transducer elements mounted within the housing and oriented with a first emitting face in a first facing direction, [Fig 12, 14A has transducers as described]
wherein the first array of transducer elements is configured to receive first sonar returns from the underwater environment relative to the watercraft, [Abstract]
wherein, using beamforming, the first sonar returns are formed into multiple first sonar return beams between a first range of angles in a first plane and a second range of angles in the first plane, wherein the first range of angles is symmetrical to the second range of angles with respect to the first facing direction, and wherein a first gap of a third range of angles in the first plane separates the first range of angles and the second range of angles;[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
a second array of transducer elements mounted within the housing and oriented with a second emitting face in a second facing direction, wherein the second facing direction is different than the first facing direction, [Fig 12, 14A has transducers as described]
wherein the second array of transducer elements is configured to receive second sonar returns from the underwater environment,[Abstract]
wherein, using beamforming, the second sonar returns are formed into multiple second sonar return beams between a fourth range of angles in a second plane and a fifth range of angles in the second plane, wherein the fourth range of angles is symmetrical to the fifth range of angles with respect to the second facing direction, and wherein a second gap of a sixth range of angles in the second plane separates the fourth range of angles and the fifth range of angles, [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that second sonar return beams corresponding to at least one of the fourth range of angles or the fifth range of angles extend within the first gap of the third range of angles from the first array; [Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
and a third array of transducer elements mounted within the housing and oriented with a third emitting face in a third facing direction, [Fig 12, 14A has transducers as described]
wherein the third facing direction is different than the first facing direction and the second facing direction, Fig 12, 14A has transducers as described]
wherein the third array of transducer elements is configured to receive third sonar returns from the underwater environment,[abstract]
wherein, using beamforming, the third sonar returns are formed into multiple third sonar return beams between a seventh range of angles in a third plane and an eighth range of angles in the third plane, wherein the seventh range of angles is symmetrical to the eighth range of angles with respect to the third facing direction, and wherein a third gap of a ninth range of angles in the third plane separates the seventh range of angles and the eighth range of angles, [Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]
wherein the third emitting face of the third array is oriented with respect to the first emitting face of the first array such that the third sonar return beams corresponding to at least one of the seventh range of angles or the eighth range of angles extends within the first gap of the third range of angles from the first array;[ Figs 14A and 14B and 0105,0106 teach the different angle range with a gap for the second transducers and 0055 and 0105 teach overlap]
wherein the first array is mounted within the housing with a first end positioned proximate the top of the housing and a second end positioned proximate the bottom of the housing and the third array is mounted within the housing with a first end positioned proximate the bottom of the housing and a second end positioned proximate the top of the housing such that the first array and the third array form an X shape within the housing, wherein the second array is mounted within the housing below a center of the X shape, wherein the second array comprises a first end and a second end positioned proximate the bottom of the housing[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration];
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claims 2, 12, 24, and 29, Wigh teaches wherein the first array, the second array, and the third array are mounted relative to each other so as to provide continuous lateral sonar coverage from the first range of angles to the eighth range of angles.[Fig 4, 11, 14A-B; 0056 and 0091 teach continuous lateral coverage with the arrays]
Regarding claims 3, and 13, Wigh teaches wherein each of the multiple first sonar return beams provide lateral sonar coverage ranging from 0.5 degrees to 3 degrees within the first plane, wherein each of the multiple second sonar return beams provide lateral sonar coverage ranging from 0.5 degrees to 3 degrees within the second plane, wherein each of the multiple third sonar return beams provide lateral sonar coverage ranging from 0.5 degrees to 3 degrees within the third plane.[Figs 3, 4; 0055 has each beam being less than 1 degree to 5 degrees which is within the claimed limitation].
Regarding claims 4, and 14, Wigh teaches wherein the sonar image is a two-dimensional live sonar image, wherein the first beamformed sonar return data, the second beamformed sonar return data, and the third beamformed sonar return data used to form the two-dimensional live sonar image was received at substantially a same time by the plurality of first transducer elements, the plurality of second transducer elements, and the plurality of third transducer elements, respectively. [0050 teaches real time display from the sonar returns; Figs 6-10; 0009-0013 also teach real time display]
Regarding claims 5, 15, 25, and 30, Wigh teaches the first emitting face of the first array is oriented with respect to the second emitting face of the second array and the third emitting face of the third array such that the first sonar return beams corresponding to the second range of angles extend within the second gap of the sixth range of angles from the second array and the third gap of the ninth range of angles from the third array,[Figs 12, 14A and 14B and 0105,0106 teach the different angle range]
the second emitting face of the second array is oriented with respect to the first emitting face of the first array and the third emitting face of the third array such that second sonar return beams corresponding to the fourth range of angles extend within the first gap of the third range of angles from the first array and the second sonar return beams corresponding to the fifth range of angles extend within the third gap of the ninth range of angles from the third array; [Figs 12, 14A and 14B and 0105,0106 teach the different angle range]
and the third emitting face of the third array is oriented with respect to the first emitting face of the first array and the second emitting face of the second array such that the third sonar return beams corresponding to the seventh range of angles extend within the first gap of the third range of angles from the first array and the second gap of the sixth range of angles of the second array. [Figs 12, 14A and 14B and 0105,0106 teach the different angle range]
Regarding claims 6, 16, Wigh implies wherein the second array is mounted within the housing at a bottom of the X configuration. [Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration];
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose (Breakdown of the claim if needed).
Regarding claims 7, and 17, Wigh teaches wherein the housing defines a top and a bottom[Fig 12, 13, 14A,B, 15; Abstract],
wherein the first array is mounted within the housing with a first end positioned proximate the top of the housing and a second end positioned proximate the bottom of the housing, wherein the third array is mounted within the housing with a first end positioned proximate the bottom of the housing and a second end positioned proximate the top of the housing, and wherein the second array is mounted within the housing with both a first end and a second end positioned proximate the bottom of the housing [Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration; Also there are various other configuration shown in figures 21A-L];
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an the second array on the bottom as compared to the top since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use a different configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claims 8, 18, 22, and 27, Wigh teaches wherein the first end of the second array is positioned within the housing adjacent to the first end of the third array, wherein the second end of the second array is positioned within the housing adjacent to the second end of the first array.[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration. Also there are various other configuration shown in figures 21A-L];
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have the second array ends near the first and third array since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use a different configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claims 9, 19, 23, and 28, Wigh implies wherein the second array is positioned and oriented to define a bottom of the housing to enable a user to more easily comprehend a center facing direction of sonar coverage provided by the transducer assembly[Fig 15 has the arrays crossing and 0103 and 0104 discuss X configuration. Also there are various other configuration shown in figures 21A-L]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an the second array on the bottom as compared to the top since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use a different configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claims 10, and 20, Wigh implies wherein the first array, the second array, and the third array are mounted within the housing in a relative shape corresponding to an X plus a line underneath the X. [Fig 15 has the arrays crossing and0103 and 0104 discuss X configuration. Also there are various other configuration shown in figures 21A-L]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an the second array on the bottom as compared to the top since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use a different configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.

Response to Arguments
Applicant's arguments filed 09/06/2022 on pages 1-5 of the Remarks have been fully considered but they are not persuasive. 
Regarding applicant’s arguments regarding that Wigh teaches away from the X-configuration, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fig 15 has the arrays crossing and 103 and 104 discuss X-configurations being conventional in the art. Meaning such a configuration would be known to a person of ordinary skill in the art.
Regarding applicants argument that Wigh does not teach a “second array” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the “second array”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
US-20050007882-A1 shows transducers in X-configurations[Abstract; Figs 12A-D, 13B, 15A-D]
US- US 20210165068-A1 shows transducers in an X-configuration. [Fig 4]
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have the second array since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use a different configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645    

                                                                                                                                                                                                    /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645